Citation Nr: 1747797	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  03-23 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

3.  Entitlement to an effective date earlier than June 7, 2004, for the grant of service connection for tinnitus.

4.  Entitlement to an effective date earlier than June 7, 2004, for the grant of an increased 30 percent rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	John Cameron, Attorney




ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1965 to December 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In October 2004, the RO issued a rating decision that granted service connection for tinnitus, rated 10 percent, as well as an increased rating of 10 percent for the Veteran's service-connected bilateral hearing loss.  Both awards were granted effective June 7, 2004.  The Veteran's notice of disagreement as to the disability ratings and effective dates assigned by the October 2004 rating decision was received in June 2005.  An statement of the case was issued in November 2005, and a substantive appeal was received in December 2005.  In March 2009, the RO issued another rating decision that granted an increased 30 rating for the Veteran's service-connected bilateral hearing loss, also effective June 7, 2004.  As he has not expressed satisfaction with the 30 percent rating, the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In December 2015, the Board denied the claims at hand and remanded the issues of entitlement to service connection for diabetes mellitus, Type II, peripheral neuropathy, a right long finger disability; entitlement to an increased rating for arthritis of the left middle finger; and entitlement to TDIU.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  In a February 2017 Order, the Court granted the parties' Joint Motion for Remand (JMR).  The JMR vacated the December 2015 Board denials and remanded the claims to the Board for action consistent with the terms of the Joint Motion.  
The Board notes September 2017 correspondence from the Veteran's attorney requesting a copy of a December 11, 2015 "claim" referenced by the RO in an April 2017 letter.  After review of the record, it is clear that the RO's reference was in conjunction with development as directed in the December 11, 2015 Board remand; there is no separate claim of that date.

This appeal was processed using the Virtual Benefits Management System (VBMS) and Legacy Content Manager paperless claims processing systems.

The issues of entitlement to a rating in excess of 30 percent for bilateral hearing loss and an initial rating in excess of 10 percent for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed January 1986 rating decision denied service connection for tinnitus and granted service connection for bilateral hearing loss, rated 0 percent, effective June 21, 1985; clear and unmistakable error (CUE) in that decision is not alleged.

2.  After the January 1986 rating decision, the first communication from the Veteran evidencing an intent to reopen a claim of service connection for tinnitus was received on June 7, 2004.

3.  After the January 1986 rating decision, the first communication from the Veteran evidencing an intent to seek an increased rating (from 0 percent) for his service-connected bilateral hearing loss disability was received on February 2, 2002.

4.  Prior to June 7, 2004, it was not factually ascertainable that the Veteran's service-connected bilateral hearing loss disability warranted a rating in excess of 0 percent; entitlement to a 30 percent rating arose on that date; the RO assigned an effective date of June 7, 2004.

CONCLUSIONS OF LAW

1. An effective date prior to June 7, 2004, is not warranted for the award of service connection for tinnitus.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2016).

2. An effective date prior to June 7, 2004, is not warranted for the award of an increased 30 percent rating for the Veteran's bilateral hearing loss disability.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.151, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Letters sent to the Veteran, including those dated July 2004 and February 2009, provided him with compliant notice.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 
 
As for VA's duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has also been identified and obtained, to the extent possible.  The relevant evidence of record includes the Veteran's service treatment records, VA treatment records, post-service private treatment records, records from the Social Security Administration (SSA), and personal statements from the Veteran in support of his claims.  

The Board notes the discussion in the February 2017 JMR addressing an April 2010 memo from the Social Security Administration (SSA) which indicated that documents were provided to VA on a compact disc; the parties were unable to locate the documents in the record.  In September 2017, the Veteran's attorney provided the Veteran's SSA records, which are associated with the claims file.  Additionally, the Board notes 17 entries of "medical treatment records furnished by SSA" received in August 2016.  The Veteran waived AOJ consideration of this newly received evidence in May 2017.  38 C.F.R. § 20.1304(c) (2016).  Therefore, the Board may properly consider such newly received evidence.

In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.	Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

A.  Earlier Effective Dates

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997) (When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Tinnitus 

On June 21, 1985, the Veteran's initial claim for service connection for tinnitus was received by VA.  A January 1986 rating decision (with notice of appellate rights attached) denied that claim.  The Veteran did not appeal the January 1986 rating decision or submit new and material evidence within one year of that decision.  Therefore, the January 1986 rating decision is final and not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A, 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  As CUE in the January 1986 rating decision has not been alleged, that rating decision serves as a legal bar to an effective date prior to the date of the decision.

The Board has reviewed the record closely to ascertain whether, after the January 1986 rating decision, and prior to June 7, 2004, there was any communication from the Veteran and/or his attorney expressing an intent to reopen his claim and seek service connection for tinnitus.  A close review of the record found that there was not; the earliest recorded expression of intent by the Veteran to seek service connection for tinnitus after the January 1986 rating decision is in a statement received on June 7, 2004, from the Veteran's attorney, in which he stated, "[The Veteran] would like to establish service connection for his tinnitus . . . ."  

Under governing law, generally (with exceptions none of which are here applicable) the effective date of an award based on a reopened claim following a prior final denial of the claim cannot be earlier than the date of receipt of the claim to reopen.  In this case, the date of the receipt of the claim to reopen is June 7, 2004, and the Veteran's award of service connection for tinnitus was made effective from that date.  There is no statutory authority that would allow VA to grant the Veteran an effective date earlier than June 7, 2004, for the award of service connection for tinnitus under the circumstances in this case.  Significantly, neither the Veteran nor his attorney has provided any argument for the Board to consider as to why he should be granted an earlier effective date in this matter.

Based upon the foregoing, the instant claim for an earlier effective date has no legal merit.  Accordingly, as a matter of law, the appeal seeking an effective date earlier than June 7, 2004, for the grant of service connection for tinnitus must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Bilateral hearing loss

In an October 2004 rating decision, the Veteran was awarded an increased 10 percent rating for his service-connected bilateral hearing loss; this award was made effective June 7, 2004.  The Veteran (via his attorney) filed an NOD with both the disability rating and effective date assigned by the October 2004 rating decision.  See June 2005 NOD.  In March 2009, the RO reviewed the claim anew and determined that the Veteran's service-connected bilateral hearing loss warranted a 30 percent rating, effective June 7, 2004.  See March 2009 rating decision.  The Veteran continued to disagree with the disability rating and effective date assigned for his service-connected bilateral hearing loss disability (and his appeal for a higher rating is addressed above in this same decision).  

Regarding the claim for an earlier effective date, the record shows that on June 21, 1985, the Veteran's initial claim for service connection for bilateral hearing loss was received by VA.  A January 1986 rating decision (with notice of appellate rights attached) granted service connection for bilateral hearing loss, rated 0 percent, effective June 21, 1985 (date of claim).  The Veteran did not appeal the January 1986 rating decision or submit new and material evidence within one year of that decision.  Therefore, the January 1986 rating decision is final and not subject to revision in the absence of CUE in the decision.  38 U.S.C.A. §§ 5109A, 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  As CUE in the January 1986 rating decision has not been alleged, that rating decision serves as a legal bar to an effective date prior to the date of the decision.

The earliest document in the claims file received after the January 1986 rating decision that could be construed as a formal or informal claim for an increased rating for the service-connected bilateral hearing loss disability is a February 2002 VA audiogram, which resulted in the issuance of hearing aids to the Veteran.  The Board recognizes that a report of an examination or hospitalization may constitute an informal claim for an increased rating where a formal claim for compensation was previously granted.  See 38 C.F.R. § 3.157(b)(1).  

However, there is no probative evidence of an increase in severity of the Veteran's hearing loss as a result of the February 2002 audiogram.  The report of the audiogram contains speech discrimination percentages.  However, it is unclear if the appropriate test (Maryland CNC) was utilized to obtain these results.  Furthermore, even if the speech discrimination scores are accepted, the audiogram includes a summary utilizing pure tone average based upon two frequencies only (500 and 1000).  Frequencies at 3000 Hertz were not recorded.  Thus, the examination is inadequate for rating purposes.  See 38 C.F.R. § 4.85 (2016).  As a result, recognition of this examination as an informal claim would not result in an earlier effective date.

The Veteran's private and VA treatment records first show that it was factually ascertainable that an increase in his bilateral hearing loss disability occurred in July 2004.  Audiological evaluations conducted in conjunction with a private examination in July 2004 and with a VA examination in September 2004 produced findings which were the basis for the 30 percent rating assigned.  As the date of entitlement (here, July 2004) is the later date, that should be the effective date assigned for the grant of an increased rating for the bilateral hearing loss disability (see 38 C.F.R. § 3.400(o)); however, the RO has assigned an effective date of June 7, 2004 (date of letter from Veteran's attorney asserting a formal claim).  

Accordingly, the preponderance of the evidence is against the Veteran's claim for an effective date earlier than June 7, 2004, for the 30 percent rating for his service-connected bilateral hearing loss disability, and the claim must be denied.  


ORDER

An effective date prior to June 7, 2004, for the grant of service connection for tinnitus is denied.

An effective date prior to June 7, 2004, for the grant of an increased 30 percent rating for a bilateral hearing loss disability is denied.


REMAND

The February 2017 JMR addressed a March 2009 Alabama Disability Determination Service Initial Claimant Contact Form, which noted that the Veteran stated that his hearing loss has progressively worsened, that his last hearing test showed 65 percent loss of hearing ability, and that he does not like using his hearing aids because they cause a ringing in his ears.

A review of the record reflects that the Veteran's previous audiological examination to assess the severity of his hearing loss and tinnitus was in October 2004.  Although the mere passage of time alone is not a reason for remand in order to obtain a current VA examination, the Board acknowledges the above evidence indicating a worsening since October 2004.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); VAOPGCPREC11-95 (1995).  

Therefore, in light of this evidence and the passage of approximately 13 years since the most recent relevant VA examination, the Board concludes that remand is warranted in order to accurately assess the Veteran's current level of impairment prior to the adjudication of these claims.

The Board also notes the JMR reference to the Veteran's report that his hearing aids cause a ringing in his ears.  The examiner is asked to address this complaint and any functional impact as a result.

Finally, updated VA and private treatment records should be obtained for consideration in the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Centers and obtain and associate with the claims file all outstanding records of treatment.

2.  Contact the Veteran and afford him the opportunity to identify any relevant medical records by name, address, and dates of treatment or examination for his hearing loss and tinnitus disabilities.  Subsequently, and after securing the proper authorizations where necessary, obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the claims file.

3.  If any treatment records, either VA or non-VA, cannot be obtained after reasonable efforts, issue a formal determination documented in the claims file that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

4.  Thereafter, schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected bilateral hearing loss and tinnitus.  The claims file and a copy of this REMAND must be provided to the examiner for review.  

All appropriate testing should be conducted, and all clinical manifestations of the service-connected bilateral hearing loss and tinnitus should be reported in detail.  The examination must include appropriate audiometric and speech discrimination testing of each ear.  

After examining the Veteran and the results of all diagnostic testing deemed necessary, the examiner should fully describe the functional effects of the Veteran's service-connected bilateral hearing loss and tinnitus has on his activities of daily living.  The examiner should address the Veteran's complaint that his hearing aids cause a ringing in his ears and describe any resulting functional impact.

5.  Review the examination report to ensure complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims for an increased rating for bilateral hearing loss and tinnitus.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the matter is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


